Citation Nr: 0941280	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  00-09 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for lumbar 
strain with mild L5-S1 disc herniation, prior to January 24, 
2003.

2.  Entitlement to a rating higher than 40 percent for lumbar 
strain with mild L5-S1 disc herniation, from January 24, 2003 
to May 19, 2004.

3.  Entitlement to a rating higher than 20 percent for lumbar 
strain with mild L5-S1 disc herniation, from May 19, 2004.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1976 to May 1982.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in July 2006 by the 
undersigned Veterans Law Judge. 

In February 2007, the Board remanded these claims for 
additional development.  That development having been 
completed, the claims are now ready for appellate review.

The Veteran notified the RO in April 2006 that he was 
receiving treatment for a psychological condition secondary 
to his service-connected back disability.  This matter is 
REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran had a severe lumbosacral strain prior to 
January 24, 2003.

2.  From January 24, 2003 to May 19, 2004, the Veteran did 
not have unfavorable ankylosis of the entire thoracolumbar 
spine. 

3.  The Veteran's current back symptoms, from May 19, 2004, 
cannot be attributed to his service-connected disability.

4.  The Veteran's service-connected disabilities, including 
chronic lumbar strain with mild L5-S1 disc herniation, rated 
20 percent disabling; myofacial pain syndrome, T2, rated 
noncompensably; and a combined rating of 20 percent, do not 
meet the requisite schedular percentages for TDIU.  

5.  There has been no demonstration by competent and 
probative evidence of record that the Veteran's service-
connected disabilities, when evaluated in association with 
the Veteran's educational attainment and occupational 
experience, preclude all forms of substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, but no higher, 
for lumbar strain with mild L5-S1 disc herniation, prior to 
January 24, 2003 are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002). 

2.  The criteria for a rating higher than 40 percent for 
lumbar strain with mild L5-S1 disc herniation, from January 
24, 2003 to May 19, 2004, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior 
to September 23, 2002), Diagnostic Code 5295 (between 
September 23, 2002 and September 26, 2003), General Rating 
Formula for Diseases and Injuries of the Spine (2009).

3.  The criteria for a rating higher than 20 percent for 
lumbar strain with mild L5-S1 disc herniation, from May 19, 
2004, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (prior to September 23, 2002), 
Diagnostic Code 5295 (between September 23, 2002 and 
September 26, 2003), General Rating Formula for Diseases and 
Injuries of the Spine (2009).

4.  The criteria for TDIU are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the regional office.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
letters sent to the Veteran in February 2004, and June 2007 
that fully addressed the entire notice element.  The letters 
informed him of what evidence was required to substantiate 
his claims and of his and the VA's respective duties for 
obtaining evidence.  Although these notices were sent 
following the initial adjudication of the claims, both claims 
were subsequently adjudicated after receiving the notices.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in May 2006, the regional 
office provided the Veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
regional office successfully completed the notice 
requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent medical records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  VA outpatient and private 
treatment records have been associated with the claims file 
and the Veteran has been afforded several VA examinations.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).


II.  Increased Ratings

At the outset, the Board observes that service connection for 
a back disability was granted and an initial evaluation 
assigned by a July 1990 rating decision.  The Veteran 
submitted a claim for an increase in September 1998.  While 
the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

During the time the Veteran's appeal has been pending, the 
criteria for rating diseases and injuries of the spine 
changed effective September 26, 2003.  66 Fed. Reg. 51,454-58 
(Aug. 27, 2003) as corrected 69 Fed. Reg. 32, 449 (2004) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243 (2005)).  VA also amended the criteria for rating 
intervertebral disc syndrome effective September 23, 2002, 67 
Fed. Reg. 54,349 (Aug. 22, 2002) (codified initially at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003) and currently at 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009)).  The 
disability is rated according to the older rating criteria 
prior to the date of the amendment and according to the newer 
criteria beginning on the effective date of the change in the 
rating criteria.  VAOPGCPREC 7-2003.

As mentioned above, the Veteran's claim was filed in 
September 1998.  As such, all three versions of the rating 
criteria for rating diseases and injuries of the spine, (the 
regulations in effect prior to September 23, 2002, the 
regulations effective September 23, 2002, and the regulations 
effective September 26, 2003) are applicable to the Veteran's 
claim.  

The Board has considered the entire record, including the 
Veteran's VA clinical records and private treatment records.  
These show complaints and treatment, but will not be 
referenced in detail.  The Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the 
evidence pertinent to the rating criteria and the current 
disability.

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

A.  Entitlement to a Rating Higher Than 10 Percent for Lumbar 
Strain with Mild L5-S1 Disc Herniation, Prior to January 24, 
2003

Service connection for lumbar strain with mild L5-S1 disc 
herniation was established by a July 1990 rating decision, at 
which time a noncompensable rating was assigned.  The Veteran 
requested an increase in September 1998.  The rating was 
increased to 10 percent in a July 2001 rating decision, 
effective from September 17, 1998.

Under the rating formula for lumbosacral strains, in effect 
prior to September 26, 2003, a 20 percent disability rating 
was warranted for a lumbosacral strain with muscle spasm on 
extreme forward bending, with loss of lateral spine motion, 
unilateral, in a standing position.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

A rating of 40 percent, under the prior regulations, was 
warranted when there was a severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Id.

The Board finds the Veteran is entitled to a 40 percent 
disability rating.  VA outpatient records indicate the 
Veteran suffered from muscle spasms, and had severe 
limitation in range of motion.  Additionally, the Veteran was 
afforded a VA examination in March 2001.  The Veteran's 
posture was noted to be normal with a normal gait.  The 
Veteran had flexion of 30 degrees, extension of 10 degrees, 
right lateral flexion of 10 degrees, left lateral flexion of 
15 degrees, and right and left rotation of 15 degrees.  Range 
of motion of the lumbar spine was affected by weakness and 
lack of endurance with lack of endurance having the major 
functional impact.  Straight leg raising was negative in the 
sitting position, but positive in the supine position.  There 
was evidence of tenderness in the left paraspinal area.

As noted, the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  For this period, the Board is 
unable to differentiate between his symptomatology attributed 
to his service-connected back disability and any other non-
service connected disabilities.  

The Veteran's symptoms more closely approximate the criteria 
required for a 40 percent rating.  The Veteran had a severely 
limited range of flexion, to 30 degrees, and had a positive 
straight leg raising test in the supine position.  The rating 
of 40 percent is the highest rating allowed for a lumbosacral 
strain, under the prior regulations.

The Board has also considered whether any alternate 
Diagnostic Codes allow for a higher evaluation.  However, as 
the Veteran is diagnosed with a lumbosacral strain, the Board 
finds that the most appropriate rating criteria is Diagnostic 
Code 5295.  The Veteran has not been diagnosed with 
Intervertebral Disc Syndrome; therefore, the rating criterion 
for that disability is not applicable.  

Additionally, as stated previously, the revised regulations 
are not lawfully effective prior to September 26, 2003.  As 
such, consideration under the revised regulations was not 
given for this time period.

Furthermore, evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

B.  Entitlement to a Rating Higher Than 40 Percent for Lumbar 
Strain with Mild L5-S1 Disc Herniation, from January 24, 2003 
to May 19, 2004

The Veteran's service-connected back disability was increased 
to 40 percent disabling in a June 2004 rating decision, for 
the period of January 24, 2003 to May 19, 2004.

Under the previous rating criteria, 40 percent was the 
highest possible rating for a lumbosacral strain.  Id.  The 
remaining diagnostic codes that do allow for ratings in 
excess of 40 percent do not apply here. 

Under the revised criteria, a rating of 50 percent is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2009).

The Board finds a rating of 50 percent is not warranted.  
Evidence of unfavorable ankylosis of the entire thoracolumbar 
spine is not demonstrated in private records or VA records.  
A private examination conducted in January 2003, indicated 
the Veteran had a flexion of 50 degrees and extension of 20 
degrees.  As such, the evidence indicates the Veteran's 
thoracolumbar spine was not unfavorably ankylosed, and he is 
not entitled to a rating higher than 40 percent from January 
24, 2003 to May 19, 2004.

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 is not warranted.

C.  Entitlement to a Rating Higher Than 20 Percent for Lumbar 
Strain with Mild L5-S1 Disc Herniation, from May 19, 2004

The Veteran was assigned a 20 percent rating for his lumbar 
strain with mild L5-S1 disc herniation, from May 19, 2004 in 
a June 2004 rating decision.

Under the previous regulations, a rating of 40 percent is 
warranted when there is a severe lumbosacral strain with 
listing of the whole spine to the opposite side, with 
positive Goldwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  

Under the current regulations, a rating of 40 percent is 
warranted when the Veteran has a forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2009).

The Veteran was afforded a VA examination in May 2004.  The 
Veteran's posture and gait were normal.  Upon examination, 
there was no evidence of radiation of pain on movement or 
muscle spasm or tenderness, and straight leg-raising test was 
negative.  The Veteran had a flexion of 90 degrees with pain 
at 90 degrees, extension of 15 degrees with pain at 15 
degrees, right and left lateral flexion of 15 degrees with 
pain at 15 degrees and right and left rotation of 30 degrees, 
without pain.  There was no ankylosis of the spine.  X-rays 
revealed sacralization of L5, with the remainder of the 
vertebral alignment normal.  The vertebral bodies had a 
normal height and the disc spaces were within normal limits.  
Posterior arches were intact.

VA outpatient records indicate an MRI of the spine taken in 
June 2006 also revealed normal vertebral body height and 
alignment.  From T12-L1 through L4-5, the intervertebral 
discs were normal in appearance.  There was no significant 
disc desiccation, loss of disc height, disc bulge, or disc 
herniation.  There was some hypertrophic facet arthropathy at 
L4-5.  At L5-S1, there was some degenerative disc disease, 
with disc desiccation and some loss of disc height.  
Additionally, there was broad-based posterior disc bulging, 
which did not appear to cause spinal canal stenosis, and did 
not appear to cause nerve root impingement.

The Veteran was afforded the most recent VA examination in 
March 2009.  It was noted the Veteran had a TENS unit and a 
back brace.  There were no incapacitating episodes of the 
cervical or thoracolumbar region during the previous year, as 
defined by Note 1 of the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  See 
38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, Note 1.  The 
Veteran's posture and head position were normal and symmetric 
in appearance.  There were no abnormal spinal curvatures.  
There was spasm, guarding, pain with motion, and tenderness.  
It was noted that the muscle spasm, localized tenderness or 
guarding was not severe enough to be responsible for an 
abnormal gait or an abnormal spinal contour.  Muscle tone was 
normal, as were all findings in the sensory examination.  The 
Veteran's ranges of motion were limited by pain and 
repetitive motion.  Flexion was 20 degrees, extension was 5 
degrees, left and right lateral flexions were 30 degrees, and 
left and right lateral rotations were 30 degrees.

Significantly, however, the VA examiner in March 2004 opined 
that the Veteran's current low back symptomatology is not 
attributed to his service-connected low back strain.  The 
examiner opined his current symptoms were more likely 
attributed to a nonservice-connected disorder.  The examiner 
stated the Veteran is currently diagnosed with mild 
degenerative disc disease with disc desiccation and small 
annular tear with very small posterior central disc 
protrusion.  The Veteran's service-connected injury occurred 
on December 1980 and was diagnosed as a lumbosacral fascia 
strain, and he was able to return to his pre-injury capacity, 
according to a private doctor in January 2003.  The examiner 
opined that it is more likely than not that the Veteran's 
current back condition is due to cumulative trauma from non-
service injuries occurring in 1984, 1987, and November 2002. 

As stated previously, the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence that does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  
However, the VA examiner from March 2004 has attributed the 
Veteran's current back symptoms to other nonservice-connected 
disabilities.  As such, the Board finds that a rating in 
excess of 20 percent is not warranted, as the Veteran's 
current symptoms cannot be attributed to his service-
connected back disability.


III.  Entitlement to TDIU

The Veteran is seeking a total disability rating based on 
individual unemployability.  Total disability ratings for 
compensation purposes may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there are sufficient 
additional service-connected disabilities to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
4.16.

Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the Veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service-
connected disability or unemployability).  

The Veteran's service-connected chronic lumbar strain with 
mild L5-S1 disc herniation is rated 20 percent disabling.  In 
addition, myofacial pain syndrome, T2, is rated 
noncompensable.  The Veteran's combined rating for all his 
service-connected disabilities is 20 percent.  As such, the 
Veteran does not meet the percentage threshold requirements 
provided in 38 C.F.R. § 4.16(a) for consideration of 
entitlement to a total rating based on individual 
unemployability, because the Veteran's combined rating for 
his service-connected disabilities is not 70 percent or more.  
Therefore, he is not entitled to TDIU, under 38 C.F.R. 
§ 4.16(a), as a matter of law.

Where the percentage requirements set forth above are not 
met, entitlement to the benefit on an extraschedular basis 
may be considered when the Veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the Veteran's background including his employment and 
educational history.  Therefore, rating boards should submit 
to the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of Veterans, who are 
unemployable due to service-connected disability, but who 
fail to meet the percentage standards set forth in paragraph 
(a) of this section.  38 C.F.R. § 4.16(b).  

Unlike the criteria for an extraschedular rating under 38 
C.F.R. § 3.321, the grant of an extraschedular rating for 
TDIU under 38 C.F.R. § 4.16 is based on a subjective standard 
that seeks to determine if a particular Veteran is precluded 
from employment based on his service-connected disabilities.  
See VAOPGCPREC. 6-96 (1996).  This means that the Board 
should take into account the Veteran's specific circumstances 
including his disability, his education, and his employment 
history when determining if he is unable to work.  

The Veteran was afforded a VA examination, in March 2009, for 
the purpose of determining employment eligibility, and the 
examiner gave an opinion that weighs against the claim.  The 
examiner noted that the Veteran last worked in seven years 
ago as a janitor, when he was injured on the job and 
terminated.  The Veteran developed pain in his low back and 
legs during his employment with the State of California, 
which he attributes to repetitive bending, stooping, 
squatting, lifting and emptying trash cans, as well as 
twisting and leaning over while vacuuming and cleaning.  The 
Veteran reported he continued working with pain and 
discomfort; however, in November 2002 he reported his 
symptoms to his employer and sought medical attention.  
Several days later, he was terminated.  

Based on the Veteran's education, work history, employment 
history and physical disabilities, the examiner opined that 
the Veteran's service-connected low back disability does not 
interfere with his ability to work at any occupation for 
which he may be otherwise qualified.  The examiner stated 
that the Veteran's L5-S1 disc herniation with decreased 
lumbosacral range of motion with pain, due to a non-service 
related cumulative trauma injury occurring in 1984, 1987, and 
2002, definitely impact the ability of the Veteran to obtain 
and maintain gainful employment.  The examiner explained that 
the Veteran's service-connected injury occurred in December 
1980 and was diagnosed as a lumbo-sacral fascia strain 
secondary to a motor vehicle accident.  He did not miss any 
time from work and was able to return to pre-injury capacity.

Additionally, a private medical record from September 2005 
indicated that the Veteran had a motor vehicle accident 
twenty years ago, that has completely resolved and 100 
percent of the Veteran's current low back condition was 
caused by his industrial accident in November 2002.

Thus, considering all evidence of record, the Board finds 
that the preponderance of the evidence of record indicates 
that the Veteran is not precluded from working due to a 
service-connected disability.  As the Veteran is not 
unemployable due to his service-connected disabilities, there 
is no basis to refer the case to the Director of Compensation 
and Pension for an extra-schedular determination.  As such, a 
preponderance of the evidence is against the claim, and the 
Veteran's claim for TDIU must be denied.  See 38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A disability rating of 40 percent for the Veteran's lumbar 
strain with mild L5-S1 disc herniation, prior to January 24, 
2003, is granted, subject to statutory and regulatory 
provisions governing the payment of monetary benefits.

Entitlement to a rating higher than 40 percent for lumbar 
strain with mild L5-S1 disc herniation, from January 24, 2003 
to May 19, 2004, is denied.

Entitlement to a rating higher than 20 percent for lumbar 
strain with mild L5-S1 disc herniation, from May 19, 2004, is 
denied.

Entitlement to TDIU is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


